Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 1 of 40 Page ID #:11




                    EXHIBIT A
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 2 of 40 Page ID #:12

                                                                           Service of Process
                                                                           Transmittal
                                                                           05/22/2020
                                                                           CT Log Number 537700399
    TO:      Chris Dzbanski
             FORD MOTOR COMPANY
             1 American Rd Whq 421-E6
             Dearborn, MI 48126-2701

    RE:      Process Served in California

    FOR:     Ford Motor Company (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                 Bryan Dejong, etc., Pltf. vs. Ford Motor Company, etc., et al., Dfts.
    DOCUMENT(S) SERVED:              -
    COURT/AGENCY:                    None Specified
                                     Case # 20STCV17629
    NATURE OF ACTION:                Product Liability Litigation - Lemon Law
    ON WHOM PROCESS WAS SERVED:      C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:        By Process Server on 05/22/2020 at 12:27
    JURISDICTION SERVED :            California
    APPEARANCE OR ANSWER DUE:        None Specified
    ATTORNEY(S) / SENDER(S):         None Specified
    ACTION ITEMS:                    CT has retained the current log, Retain Date: 05/22/2020, Expected Purge Date:
                                     05/27/2020

                                     Image SOP

                                     Email Notification, Chris Dzbanski cdzbansk@ford.com

    SIGNED:                          C T Corporation System
    ADDRESS:                         1999 Bryan St Ste 900
                                     Dallas, TX 75201-3140
    For Questions:                   877-564-7529
                                     MajorAccountTeam2@wolterskluwer.com




                                                                           Page 1 of 1 / YC
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.
              Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 3 of 40 Page ID #:13
                                                                                                                                     iiic^cT
Electronically FILED by Superior Court of California. County of Los Angeles on                                              OtficerClerV of Court, by R. Clifton.Deputy Cierir


                                                                                                                                                                     SUM-100

                                                             SUMMONS                                                                      FOP COURT use ONLY
                                                                                                                                      (SOLO PARA USOOELA COPTQ

                                                    (CITACION JUDICIAL)
                 NOTICE TO DEFENDANT:
                 (AVISO AL DEMANDADO):
                  FORD MOTOR COMPANY, A Delaware Corporation; and DOES 1
                  through 20, inclusive,
                 YOU ARE BEING SUED BY PLAINTIFF:
                 (LO ESTA DEMANDANDO EL DEMANDANTE):
                  BRYAN DEJONG, an individual.


                   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond v/ithln 30 days. Read the information
                   below.
                      You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
                   served on the plaintiff. A letter or phone can will not protect you Your written response must be in proper legal form if you want the court to hear your
                   case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
                   Ortline Self-Help Center (www.courtinfo ca.gov/seinretp). your county law library, or the courthouse nearest you If you cannot pay the filing fee. ask
                   the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
                   may be taken without further warning from the court
                       There are other legal requirements You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
                   referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
                   these nonprofit groups at the California Legal Services Web site {v/wvy.lav/helpcalifornia.org), the California Courts Online Self-Help Cettier
                    {mvw.couninfo.ca.gov/selfhelp). or by contaaing your local court or county bar association. NOTE: The court has a statutory lien for w-aived fees and
                   costs on any settlement or arbitration award of $10,000 or more in a civil case The court’s lien must be paid before the court will dismiss the case.
                   lAVISOI Lo han demandado. Si no responds denlro da 30 dias. la code puede decidir an su contra sin escuchar su version. Lea la informacidn a
                   continuacidn
                      Tiene 30 DIaS DE CALENDARIO despuOs da qua la entreguen esia cilacidn y papelas legates para presenter una respoesra por esenfo en esla
                   carlo y hacar que se entregue una copia a! demandanta Una carta o una llamada telafdnica no lo protegan. Su respuesta por escrito liene que estar
                   en tormato legal correcto si desea que procesen su caso en la cone Es posible qua heya un forwulario que usied pueda user para su respuesfa.
                   Puede encontrar esfos formularios da la cone y m^s informacidn en el Centro de Ayuda de las Cortes de California ^www.sucorte.ca.gov^, en la
                   Diblioteca de leyes de su condado o en la cone que le quede mis cerca. Si no puede pagar la cuota de presen/acibn. pida at secrelario de la cone
                   que le d6 un formulario de exencidn da pago do cuotas. Si no presenta su respuesta a tfempo. puede perder el caso por incumplimienlo y la cone le
                   podrd quiter su sueldo. dinero y bienes sin mis advertencia.
                      Hay oiros requisltos legates. Es recomendable que llama a un abogado inmediotamenie. Si no conoce a un ebogado. puede llamara un servicio de
                   remIslOn a abogados. Si no puede pagar a un abogado. es posible que cumpla con /os requisltos para obtener servichs legates grsluilos de un
                   programa de servicios legates stn fines de lucro. Puada encontrar esios grupos sin finas da lucre en el sitio web de California Legal Services.
                   ^www.lawhelpcahfornia.org^. en el Centro de Ayuda da las Cones do Cafi'fomia. (Www.sucorle.ca govj o poniOndose en contacto con la cone o el
                   colegio de abogados locales. A VISO: Por ley. la cone tiene derecho a reclamar las cuotes y los costos exenfos por imponer un gravamen sobre
                   cualQUier recuperacidn de $10,000 6 m6s de valor recibida mediante un acuerdo o una concesion de arbilraje en un caso de derecho civil. Tiene que
                   pagar el gravamen de la cone antes de quo la cone pueda desechar el caso
                                                                                                                          CASE NUweSR.
                 The name and address of the court is:                                                                    fiVunwm an C»$o)
                 (£1 nombre y direccidn de la cone es): Stanley Mosk Courthouse

                   111 N. Hill Street
                                                                                                                              2QSnrcry’ll 7 62 9
                  Los Angeles, CA 90012
                 The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is;
                 (El nombre. la direccidn y el numero de leldfono del abogado del demandante. o del demandante que no tiene abogado. es):
                  David N. Barry, Esq. 11845 W. Olympic Blvd., Suite 1270, Los Angeles, CA 90064 (310) 684-5859
                                                                                                            Sheni R. Carter Evecutive Officer/ Clerk of Court
                                                                                                Clerk, by                                                   . Deputy
                  DATE;     05f 08.^2020                                                                                        R Ciiflon                    (Adjunto)
                  (Fecha)                                                                       fSecrefarto)
                 (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
                 (Para prueba de entrega de esta citalidn use el formulario Proof of Service of Summons. (POS-010)).
                                                   NOTfCE TO THE PERSON SERVED: You are served
                                                   1. I      I as an individual defendant.
                                                   2. [------1 as the person sued under the fictitious name of (specify):



                                                        3.       3 on behalf of (specify):

                                                             under: IZZI CCP 416.10 (corporation)                               j
                                                                                                                                     CCP 416.60 (minor)
                                                                    I  I CCP 416.20 (defunct corporation)        {               I   CCP 416.70 (conservatee)
                                                                       ) CCP 416.40 (association or partnership) |              |    CCP 416.90 (authorized person)

                                                                    I    I other (specify):
                                                        4. C     3 by personal delivery on (date):
                                                                                                                                                                          Paae 1 ot1

                       Adopted loi Mandro/y Us»                                         SUMMONS                                                 Cods of Civil P'ocoduia $§^^2 20.46f>
                    Judical Counci! oi Caliinrt-a                                                                                                                 WHW eaurtmto ca gov
                    SUM-tOO [Rtv J.tyt.2CC9)
              Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 4 of 40 Page ID #:14
Electronically FILED by Suoerior Court ol California, County of Los Angeles on 05/08/2020 01:06 PM Sherri R. Carter. Executive Officer/ClerV of Court, by H. Clifton,Deputy Clerk
                                                                                  20STC V17629
          *           *                  Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Mark Mooney



                      1     DAVID N. BARRY, ESQ. (SBN 219230)
                            THE BARRY LAW FIRM
                      2     11845 W. Olympic Blvd., Suite 1270
                            lyOS Angeles, CA 90064
                      3     Telephone: 310.684.5859
                            Facsimile: 310.862.4539
                      4
                            Attorneys for Plaintiff, BRYAN DEJONG
                      5

                      6

                      7
                                                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
                      8

                      9                FOR THE COUNTY OF LOS ANGELES - STANLEY MOSK COURTHOUSE

                    10                                                                                        Case No. 2 OST CV17 629
                              BRYAN DEJONG, an individual,
                    11

                    12                                       Plaintiff,                                       COMPLAINT FOR DAMAGES

                    13                    V.

                    14

                    15        FORD MOTOR COMPANY, A Delaware

                    16        Corporation;             and DOES                 1    through 20,
                                                                                                              Assignedfor all purposes to the Hon.
                     17       inclusive,                                                                      in Dept.

                     18                                      Defendants.

                     19

                    20
                    21                   1.     Breach of Implied Warranty of Merchantability under the Song-Beverly Warranty Act.

                    22                   2.     Breach of Express Warranty under the Song-Beverly Warranty Act.

                    23                   3.     Fraudulent Concealment.
                    24                   JURY TRIAL DEMANDED.
                    25

                     26

                     27

                     28


                                                                                                        -1-
                                                                                r’OMPI AIN'T FOR n AM AHF.Q
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 5 of 40 Page ID #:15




    1           PLAINTIFF BRYAN DEJONG, an individual, hereby alleges and complains as follows;

    2                GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

                L Defendant, FORD MOTOR COMPANY (hereinafter referred to as “Manufacturer”),

    4   is a corporation doing business in the County of Los Angeles, State of California, and, at all times

    5   relevant herein, vvas/is engaged in the manufacture, sale, distribution, and/or importing of Ford

    6   motor vehicles and related equipment.

    7          2. The true names and capacities, whether individual, corporate, associate, or otherwise, of

    8   the Defendants, Does I through 20, inclusive, are unknown to Plaintiff who therefore sues these

    9   Defendants by such fictitious names. Plaintiff will seek leave to amend this Complaint to set forth

   10   their true names and capacities when they have ascertained them. Further, Plaintiff is informed and

   11   believes, and thereon alleges, that each of the Defendants designated herein as a “Doe” is

   12   responsible in some majiner for the events and happenings herein referred to and caused injur>' and

   13   damage to Plaintiff as herein alleged.

   14           3. Plaintiff is informed and believes, and thereon alleges, that at all times herein mentioned,

   15   Defendants, and each of them, were the agents, servants, and/or employees of each of their Co-

   16   Defendants. Plaintiff is informed and believes, and thereon alleges, that in doing the things

   17   hereinafter alleged Defendants, and each of them, were acting in the course and scope of their

   18   employment as such agents, servants, and/or employees, and with the permission, consent,

   19   knowledge, and/or ratification of their Co-Defendants, principals, and/or employers.

   20           4. On or about Februar>' 20, 2012, defendants Manufacturer and Does 1 through 20

   21   inclusive, manufactured and/or distributed into the stream of commerce a new 2012 Ford Focus,

   22   VIN 1FAHP3M25CL362717 (hereinafter referred to as the “Vehicle”) for its eventual sale/lease in

   23   the State of California.

   24           5. On or about March 20, 2012, Plaintiff purchased, for personal, family, and/or household

   25   purposes, the new subject Vehicle from the Seller. The purchase agreement is in the possession of

   26   Defendants.

   27           6.     The subject Vehicle was/is a “new motor vehicle” under the Song-Beverly Warranty

   28   Act.


                                                          -2-
                                          rOMPI.AIN'T FCWi IIAMArtirS
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 6 of 40 Page ID #:16




    1          7. Along with ihe purchase of the Vehicle, Plaintiff received written warranties and other

    2   express and implied warranties including, but not limited to, warranties from Manufacturer and

    3   Seller that the Vehicle and its components would be free from all defects in material and

    4   workmanship; that the Vehicle would pass without objection in the trade under the contract

    5   description: that the Vehicle would be fit for the ordinary purposes for which it was intended; that

    6   the Vehidc would conform to the promises and affirmations of fact made; that Defendants, and

    7   each of them, would perform any repairs, alignments, adjustments, and/or replacements of any

    8   parts necessary to ensure that the Vehicle was free from any defects in material and workmanship;

    9   that Defendants, and each of them, would maintain the utility of the Vehicle for Three (3) years or

   10   36,000 miles under the basic warranty, Five (5) years or 60,000 miles under the powertrain

   1)   warranty, Seven (7) years or 100,000 miles under the 14M01 extended warranty and Ten (10) years

   12   or 150,000 miles under the emissions warranty and the 14M02 extended warranty, and would

   13   conform the Vehicle to the applicable express warranties. (A copy of the written warranties is

   14   in the possession of the Defendants).

   15          8. Plaintiff has duly performed all the conditions on Plaintiffs part under the purchase

   16   agreement and under the express and implied warranties given to plaintiff, except insofar as the

   17   acts and/or omissions of the Defendants, and each of them, as alleged herein, prevented and/or

   18   excused such performance.

   19          9. Plaintiff has delivered the Vehicle to the Manufacturer’s auihorizod service and repair

   20   facilities, agents and/or dealers, including Seller, on at least Three (3) separate occasions resulting

   21   in the Vehicle being out of service by reason of repair of nonconformities. Repair Orders/Invoices

   22   are in the possession of Defendants.

   23   ///
   24   ///
   25   ///
   26   in
   27           10.    By way of example, and not by way of limitation, the defects, malfunctions, mis

   28   adjustments, and/or nonconformities with PlainlifTs Vehicle include the following: Plaintiff has


                                                      -3-
                                          rniupi.Aix’T POP HAMAnrs
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 7 of 40 Page ID #:17




    1   submitted the subject Vehicle for defects and malfunctions, specifically for issues with

    2   transmission issues, check engine light, electrical issues, brake failures, engine malfunction,

    3   Powertrain Module Control Reprogram, Transmission Control Module Reprogram, and Anti-lock

   4    Braking System Reprogram over PMC, TCM and ABS Failure, TSB 15-0120 for Transmission

    5   Control Module, clutch replacement failure.

    6          11.         Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-

    7   authorized service and repair facility. Plaintiff notified Defendants, and each of them, of the

    8   defects, malfunctions, mis adjustments, and/or nonconformities existent udth the Vehicle and

    9   demanded that Manufacturer or its representatives repair, adjust, and/or replace any necessary parts

   10   to conform the Vehicle to the applicable warranties.

   11          12.         Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-

   12   authorized service and repair facility, Defendants, and each of them, represented to Plaintiff that

   13   they could and would conform the Vehicle to the applicable warranties, that in fact they did

   14   conform the Vehicle to said warranties, and that all the defects, malfunctions, mis adjustments,

   15   and/or nonconformities have been repaired; however. Manufacturer or its representatives failed to

   16   conform the Vehicle to the applicable warranties because said defects, malfunctions, mis

   17   adjustments, and/or nonconformities continue to exist even after a reasonable number of attempts

   18   to repair was given.

   19          13.       The subject vehicle is equipped with Ford’s “PowerShift Transmission.” This

   20   transmission was designed and marketed as a more advanced and fuel-efficient alternative to a

   21   traditional manual or automatic transmission. The Powershift Transmission was installed in both

   22   the Ford Focus and Ford Fiesta vehicle's. Ford offered it as the sole “Automatic” option in the

   23   subject vehicle.

   24          14.       Plaintiff is informed and believes that traditional manual transmissions use a drive-

   25   controlled clutch. By pre.ssing and releasing a foot pedal, the driver engages and disengages the

   26   engine from the transmission, allowing the vehicle to travel smoothly while the driver manually

   27   changes gears.

   28           15.      Typical automatic transmissions free the driver from operating the clutch through


                                                            -4-
                                            rniupi.AiNT POP
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 8 of 40 Page ID #:18




   1    Ihe use of a fluid-filled device called a lorquc converter. The torque converter substitutes for the

   2    manual transmission through fluid medium. While typical automatic transmissions offer increased

   3    convenience, they are generally less fuel efficient and slower-shifting than their manual

   4    counterparts. This is because the torque converter transfers power less efficiently than a clutch.

   5            16.    Ford’s PowerShift Transmission, while sometimes referred to as an "automatic," is

   6    actually a set of computerized manual transmission. It lacks a torque converter, instead using two

   7    “dry” clutches to directly engage and disengage the engine with and from the transmission.

   8    Whereas similar “automated manual” transmissions on the market use “wet” clutches bathed in oil,

   9    Ford’s PowerShift 'I'ransmission clutches lack the oil pumps and other components of a wet clutch

  10    system, and instead operate “dry.”

  11            17.    Plaintiff is informed and believes that Ford designed the subject vehicle’s

  12    PowerShift Transmission in an effort to meet heightened governmental and consumer expectations

  13    for fuel economy, performance, and efficiency. According to Ford’s own press release dated

  14    March 10,2010, “PowerShift with dry-clutch facings and new energy-saving electromechanical

  15    actuation for clutches and gear shifts saves weight, improves efficiency, increases smoothness,

  16    adds durability and is sealed with low-friction gear lubricant for the life of the vehicle. This

   17   transmission requires no regular maintenance.”

   18           18.     Ford marketed and sold this “PowerShift Transmission” as a best of both worlds

   19   alternative offering a manual transmission’s fuel economy with an automatic transmission’s ease of

  20    operation and shift quality. In practice, however, Ford’s PowerShift Transmission is plagued by

  21    numerous problems and safety concerns which have only recently come to public light.

  22            19.     Specifically, the PowerShift Transmission contains one or more design and/or

  23    manufacturing defects that cause, among other problems, transmission slips, bucking, kicking,

  24    jerking, harsh engagement, premature internal wear, sudden acceleration, delay in downshifts,

  25    delayed acceleration, and difficulty stopping the vehicle (the “Transmission Defect”).

  26            20.     The Transmission Defect causes unsafe conditions, including, but not limited to, the

  27    subject vehicle suddenly lurching forward, delayed acceleration, and sudden loss of forward

   28   propulsion. These conditions present a safety hazard because they severely affect the driver’s


                                                           -5-
                                           rOMPI AFIVT FOR HAMAnFfi
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 9 of 40 Page ID #:19




   1    ability to control the car’s speed, acceleration, and deceleration. For example, these conditions

   2    make it difficult to safely merge into traffic. Even more troubling, the transmission Defect can

   3    cause the vehicle to fail to downshift and decelerate when the brakes are depressed. As a result,

   4    drivers of the affected vehicles have experienced their cars lurching forward into intersections at

   5    red lights due to the failure of their braking efforts to stop the car.

   6            21.     The Transmission Defect also causes premature wear to the Dual Clutch

   7    Transmission’s clutch plates and other components, which results in premature transmission failure

   8    and requires expensive repairs, including transmission replacement.

   9            22.     Beginning as early as 2010, Defendant was aware that the PowerShift Transmission

  10    contained one or more design and/or manufacturing defects that negatively affect the drivabilily of

  11    the subject vehicle and cause safety hazards. Specifically, before offering vehicles with the

  12    PowerShift Transmission for sale in the United States, Ford offered the same vehicles, equipped

  13    with a similar dual-clutch transmission, in Europe and Australia. Although the United States

  14    version utilizes dry-clutchcs as opposed to the European and Australian version’s wet-clutches,

  15    Ford acknowledged that the transmission offered for sale in the United Slates is “derivative” of the

  16    design from the European and Australian models. European and Australian versions of the dual­

   17   clutch transmission suffered from similar defects known to Ford as alleged herein.

  18            23.     In addition to having years of feedback and testing from its European and Australian

   19   dual-clutch transmission, according to Ford, its team:

  20
                        “logged approximately three years or 60,000 man-hours of
  21                    computer-aided mathematical modeling, simulation and analysis of
                        engine speeds, torque and clutch capacity in only 24 months real
  22
                        time to prove the THF concept was production ready.”
  23

  24            24.     Torque Hole Vectoring is a program in the PowerShift Transmission that uses a
  25    combination of computer algorithms and computer aided tools to fill the torque hole, or what is
  26    more commonly perceived as a hesitation, while shifting. Ford claimed the Torque Hole Vectoring
  27
        technology would create a smoother driving experience for the customer.
  28


                                                             -6-
                                            rOMPl.AlNT FOP nAMAr:P.<2
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 10 of 40 Page ID #:20




    1          25.       Despilc these claims, plaintiff is informed and believes that consumers have not

    2   experienced a smoother ride from Torque Hole Vectoring, or any other teclmology incorporated in

    3   the PowerShift Transmission. To the contrary, multiple reviews in automotive journals and

    4   customer complaints documented and confirmed that the transmissions in other vehicles were

    5   exhibiting the defects, malfunctions, mis adjustment, and nonconformities that the Plainlitfs

    6   vehicle has experienced and which are now complained of.

    7          26.       In a 2011 New York Times review of the Ford Focus, the reviewer stated that “Ford

    8   programmed the PowerShift dual-clutch transmission to change gears in odd and infuriating ways”

    9   and that “[t]hc transmission is often in the wrong gear at the wrong time, resulting in jerks, pauses

   10   and lethargic acceleration.”

   11          27.       In response to these criticisms, Greg Burgess, an engineer at Ford, conceded in the

   12   same New York Times article that “fi]t is quite a challenge to deliver something that is very, very

   13   fuel-efficient and yet feels like conventional automatic, and there are some balances and some

   14   tradeoffs that we make.”

   15          28.       As a result of the Transmission Defect, in 2010 and 2011, Ford even issued several

   16   Technical Service Bulletins (“TSBs”) to its dealers in the United States acknowledging defects in

   17   the Pow'erShift Transmission. Ford’s TSB from September 2010, covering plaintiffs vehicle,

   18   informed dealers of “concerns such as no engagement or intermittent no engagement in Drive or

   19   Reverse when shifting from Park to Drive or Reverse, grinding noise during engagement, and/or a

   20   check engine light with transmission control module (TCM) diagnostic trouble code...’"

   21          29.       Similarly, Ford’s TSB released on January 1,2011, covering plaintiffs vehicle with

   22   the PowerShift Transmission, informs dealers of problems with the PowerShift Transmission

   23   causing “a loss of power, hesitation, surge, or lack of throttle response w'hile driving.’'

   24           30.      Ford’s TSB from March 31,2011, also covering the PowerShift Transmission

   25   informs dealers of problems where the PowerShift Transmission “exhibit[s] a rattle/grind noise in

   26   reverse only.”

   27           31.      Ford subsequently issued two separate TSBs in May of 2011, both covering the

   28   Ford Fiesta. These TSBs addressed problems wdth the PowerShift Transmission including


                                                       -7-
                                           rniviPT.AiNT pm? nAMAnp..^
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 11 of 40 Page ID #:21




    1   “concerns in Drive or Reverse when shifling from Park lo Drive or reverse, no engagement...”

    2          32.     Another Ford TSB released in September 201J advised dealers to reprogram the

    3   transmission computer if 2011 Ford Fiesta owners complained about “hesitation when accelerating

    4   from a low speed after coast down, harsh or late 1 -2 upshift, harsh shifting during low-speed tip-in

    5   or tip-out maneuvers and/or engine RPM flare when coasting to a stop.”

    6          33.     The 2012 Ford Focus was the subject of a September 2011 Ford TSB, which

    7   informed dealers of transmission problems including: “RPM flare on deceleration coming to a top,

    8   rough idle on deceleration coming to a stop, intermittent engine idle on deceleration coming lo a

    9   stop, intermittent engine idle fluctuation at a stop, intermittent vehicle speed control inoperative,

   10   intermittent harsh engagement/shift...”

   11          34.     In May of 2012, Ford issued a “Customer Satisfaction Program” Program Number

   12   12B37.” In a letter sent to 2012 Ford Focus drivers. Ford indicated that drivers “may experience

   13   rough or jerky automatic transmission shifts. In addition, the vehicle may experience roll back

   14   when the driver is transitioning from the brake pedal to the accelerator pedal while on a slight

   15   incline.” Significantly, Ford did not issue a recall and did not warn drivers of the safety risks

   16   associated with these known problems. Because Ford will not notify owners of the vehicle’s

   17   equipped with the PowerShift Transmission, including Plaintiff, that the transmission is defective,

   18   they are subjected to dangerous driving conditions that often occur without warning.

   19          35.      Ford was well aware of the PowerShift Transmission defects that began in 2010 and

   20   which continue to pose dangerous safety concerns and drivabilily problems consumer vehicles such

   21   as the plaintiffs. However, Ford refused lo ackjiowledge these concerns. Instead of repairing the

   22   defects in the subject vehicle’s transmission, Ford either refused to acknowledge their existence, or

   23   performed ineffectual software upgrades that simply masked the defects.

   24          36.      Plaintiff has only recently learned from a September 10,2019 investigative article

   25   from the Detroit Free Press, that transmission problems plaguing the subject vehicle were not just

   26   specific to the subject vehicle but that it involved viilually all of the Focus and Fiesta model

   27   vehicles sold beginning with model year 2010-2011. Plaintiffs review of that article also revealed

   28   that Ford was well aware of the inherent problems and defects that plagued the PowerShift


                                                         -8-
                                          rnivipi .ATiNJT POP n4ivfAr;p..<;
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 12 of 40 Page ID #:22




    1   Transmission but failed to coirect them and in fact, hid them from the public. In fact, the article

    2   stated, in part:
    2
                   "The automaker pushed past company lawyers’ early safety questions
    4              and a veteran development engineer’s warning that the cars weren’t
                   roadworthy, internal emails and documents show. Ford then declined,
    5
                   after the depth of the problem was obvious, to make an expensive
    6              change in the transmission technology. Instead, the company kept
                   tr>'ing to find a fix for the faulty transmission for five years while
    7              complaints and costs piled up. In the interim, Ford officials prepared
                   talking points for dealers to tell customers that the cars operated
    8              normally when, in fact, internal documents are peppered with safety
    9              concerns and descriptions of the defects."

   10
                37.        At the time that plaintiff purchased his vehicle, he was not aware of the inherent
   11
        defects that plagued the PowerShift Transmission. Further, plaintiff was not informed of or
   12
        advised of pervasive transmission problems at the time the subject vehicle was purchased and
   13
        plaintiff had no previous knowledge of any issues. Likewise, throughout plaintiffs repeated
   14
        presentation of tlie subject vehicle to authorized Ford dealerships for repair of the transmission
   15
        concerns, no one at the repairing dealership informed the plaintiff that the PowerShift Transmission
   16
        was inherently defective and was essentially, unrepairable as plaintiff has now learned.
   17
                38.        If Plaintiff had known about these defects at the lime of sale or lease and if the
   18
        information was made publicly available, Plaintiff would not have purchased or leased the subject
   19
        vehicle.
   20
                 39.       In fact, as demonstrated in the Septemberl 0, 2019 investigative report from the
   21
        Detroit Free Press, Ford had superior and exclusive knowledge of the transmission defects and
   22
        knew or should have known that the defect was not known or reasonably discoverable by Plaintiff
   23
        before he purchased or leased the subject vehicle. Indeed, the investigative report is culled from
   24
        internal company documents and materials identified and produced in lawsuits which plaintiff was
   25
        not a party to and would not have had access to as such documents are ordinarily produced
   26
        confidentially. Further. Ford was clearly engaged in damage control and was working to "control
   27
        the narrative" instead of informing customers that the vehicle was defective and pulling the vehicle
   28


                                                              -9-
                                             miVfPI.ATNT FOl? nAMAr:F.^
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 13 of 40 Page ID #:23




    1   from the market. No amount of due diligence by the plaintiff would have uncovered such

    2   infonnaiion that was exclusive to the Ford.

    3           40.    The amount in controversy exceeds TWENTY-FIVE THOUSAND DOLLARS

    4   ($25,000.00), exclusive of interest and costs, for which Plaintiff seeks judgment against

    5   Defendants, together with equitable relief. In addition, Plaintiff seeks damages from Defendants,

    6   and each of them, for incidental, consequential, exemplary, and actual damages including interest,

    7   costs, and actual attorneys' fees.

    8   ///

    9   ///

   10   ///

   11   ///

   12   ///

   13   ///
   14   ///

   15   ///

   16   ///

   17   ///

   18   ///

   19   ///

   20   ///
   21   ///
   22   ///

   23   ///

   24   ///

   25   ///

   26   ///

   27   ///

   28   ///


                                                        -10-
                                             rOMPI AIN'T FOR nAMACFS
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 14 of 40 Page ID #:24




    1                                      FIRST CAUSE OF ACTION

    2         Breach of Imnlicd Warraim* of Merchantability under Song-Bcvcriv Warranty Act

    3                                         Against all Defendants

    4           41.    Plaintiff realleges each and every paragraph (1-41) and incorporates them by this

    5   reference as though fully set fonh herein.

    6           42.    The distribution and sale of the Vehicle was accompanied by the Manufacturer

    7   implied warranty that the Vehicle was merchantable.

    8           43.   Kurthermore, Defendants, and each of them, impliedly warranted, inter alia, that the

    9   Vehicle would pass without objection in the trade under the contract description; that the Vehicle

   10   was fit for the ordinary purposes for which it was intended; that the Vehicle was adequately

   11   assembled; and/or that the Vehicle conformed to the promises or affirmations of fact made to

   12   Plaintiff.

   13           44.   As evidenced by the defects, malfunctions, mis adjustments, and/or nonconformities

   14   alleged herein, the Vehicle was not merchantable because it did not have the quality that a buyer

   15   would reasonably expect, because it could not pass without objection in the trade under the contract

   16   description; because it was not fit for the ordinary purposes for which it was intended; because it

   17   was not adequately assembled; and/or because it did not or could not be conformed to the promises
   18   or affirmations of fact made to Plaintiff

   19           45.   Upon discovery of the Vehicle’s nonconformities, Plaintiff took reasonable steps lo

   20   notify- Defendants, and each of them, within a reasonable time that the Vehicle did not have the

   21   quality that a buyer would reasonably expect and, further, justifiably revoked acceptance of the

   22   nonconforming Vehicle.

   23           46.      Plaintiff hereby gives written notice and justifiably revokes acceptance of the

   24   nonconforming Vehicle under the Commercial Code sections 2607 and 2608. Plaintiff further

   25   demands that the Manufacturer cancel the sale, take back the nonconforming Vehicle, refund all

   26   the money expended, pay the difference between the value of the Vehicle as accepted and the value

   27   the Vehicle would have had if it had been as warranted, and/or pay damages under the Commercial

   28   Code sections 2711, 2714, and 2715. Defendants, and each of them, have, however, refused to


                                                    -11-
                                          rnMPr.AiNT FOR nAMAnr.^;
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 15 of 40 Page ID #:25




    1   comply.

    2          47.     Plaintiff hereby gives written notice and makes demand upon Manufacturer for

    3   replacement or restitution, pursuant to Song-Beverly. Defendants, and each of them, knew of their

    4   obligations under Song-Bevcrly; however, despite Plaintiffs demand, Defendants and each of

    5   them, have intentionally failed and refused to make restitution or replacement pursuant to Song-

    6   Beverly.

    7          48.    As a result of the acts and/or omissions of the Defendants, and each of them, Plaintiff

    8   has sustained damage in the amount actually paid or payable under the contract, plus prejudgment

    9   interest thereon at the legal rate. Plaintiff will seek leave to amend this Complaint to set forth the

   10   exact amount thereof when that amount is ascertained.

   11          49.     As a further result of the actions of Defendants, and each of them, Plaintiff has

   12   sustained incidental and consequential damages in an amount yet to be determined, plus interest

   13   thereon at the legal rate. Plaintiff will seek leave to amend this Complaint to set forth the exact

   14   amount of incidental damages when that amount is ascertained.

   15          50.     As a further result of the actions of Defendants, and each of them, PlaintitT has

   16   sustained damages equal to the difference between the value of the Vehicle as accepted and the

   17   value the Vehicle would have had if it had been a.s warranted.

   18          51.    As a direct result of the acts and/or omissions of Defendants, and each of them, and

   19   in pursuing Plaintiffs claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to

   20   Song-Beverly, Plaintiff, in addition to his other remedies, is entitled to the recovery of his

   21   attorneys’ fees based upon actual time expended and reasonably incurred, in connection with the

   22   commencement and prosecution of this action.

   23   ///

   24   ///

   25   ///

   26   ///

   27   ///                                                                                                      1

   28   ///


                                                     -12-
                                          rnMPi.AIN'T FOi? rtAMAr:i7s
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 16 of 40 Page ID #:26




    1                                     SECOND CAUSE OF ACTION

    2                    Breach of Express Warranty under Stmg-Bevcriv Warrant^' Act

    3                                          Against all Defendants

    4             52.   Plaintiff realleges each and every paragraph (1-52) and incorporates them by this

    5   reference as though fully set forth herein.

    6             53.    The Vehicle had defects, malfunctions, mis adjustments, and/or nonconformities

    7   covered by the warranty that substantially impaired its value, use, or safety to Plaintiff.

    8             54.   Plaintiff delivered the Vehicle to Manufacturer or its authorized repair facilities for

    9   repair.

   10             55.   Defendants, and each of them, failed to service or repair the Vehicle to match the

   11   written warranty after a reasonable number of opportunities to do so.

   12             56.   The acts and/or omissions of Defendants, and each of them, in failing to perform the

   13   proper repairs, part replacements, and/or adjustments, to conform the Vehicle to the applicable

   14   express warranties constitute a breach of the express warranties that the Manufacturer provided to

   15   Plaintiff, thereby breaching Defendants’ obligations under Song-Beverly.

   16             57.   Defendants, and each of them, failed to perform the necessary repairs and/or service

   17   in good and workmanlike manner. The actions taken by Defendants, and each of them, were

   18   insufficient to make the Subject Vehicle conform to the express warranties and/or proper

   19   operational characteristics of like Vehicles, all in violation of Defendants’ obligations under Song-

   20   Beverly.

   21             58.    Plaintiff hereby gives written notice and makes demand upon Manufacturer for

   22   replacement or restitution, pursuant to Song-Beverly. Defendants and each of them, knowing their

   23   obligations under Song-Beverly, and despite Plaintiffs demand, failed and refused to make

   24   restitution or replacement according to the mandates of Song-Beverly. The failure of Defendants,

   25   and each of them, to refund the price paid and payable or to replace the Vehicle was intentional and

   26   justifies an award of a Civil Penalty in an amount not to exceed two times Plaintiffs actual

   27   damages.

   28             59.    As a result of the acts and/or omissions of Defendants, and each of them, and


                                                          -13-
                                          rnMPl.AIX'T FOR HAMAmT-S
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 17 of 40 Page ID #:27




    1   pursuant to the provisions of the Song-Beverly, Plaintiff is entitled to replacement of the Vehicle or

    2   restitution of the amount actually paid or payable under the contract, at Plaintiffs election, plus

        prejudgment interest thereon at tlie legal rate. Plaintiff will seek leave of Court to amend this

    4   Complaint to set forth the exact amount of restitution and interest, upon election, when that amount

    5   has been ascertained.

    6          60.     Additionally, as a result of the acts and/or omissions of Defendants, and each of

    7   them, and pursuant to Song*Bevcrly, Plaintiff has sustained and is entitled to consequential and

    8   incidental damages in amounts yet to be determined, plus interest thereon at the legal rate. Plaintiff

    9   will seek leave of the court to amend this complaint to set forth the exact amount of consequential

   10   and/or incidental damages, when those amounts have been ascertained.

   U           61.    As a direct result of the acts and/or omissions of Defendants, and each of them, and

   12   in pursuing Plaintiffs claim, it was necessaiy' for Plaintiff to retain legal counsel. Pursuant to

   13   Song-Beverly, IMaintiff, in addition to other remedies, is entitled to the recovery of his attorneys’

   14   fees based upon actual time expended and reasonably incurred, in connection with the

   15   commencement and prosecution of this action.

   16   ///
   17   ///

   18   ///

   19   ///

   20   ///

   21   ///

   22   ///

   23   ///
   24   ///

   25   ///

   26   ///

   27   ///

   28   ///


                                                        -14-
                                         rOMPI .A I\‘T POP HAIVIAnrS
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 18 of 40 Page ID #:28




    1                                      THIRD CAUSE OF ACTION

    2                                         Fraudulent Concealment

    3                                           Against all Defendants

    4             62.   Plaintiff realleges each and ever>' paragraph (1-62) and incorporates them by this

    5   reference as though fully set forth herein.

    6             63.   Defendant knew well before plaintiff purchased the subject vehicle, that the

    7   PowerShift transmission defective.       Defendant was under a duty to disclose the PowerShift

    8   Transmission problems because of the nature and extent of the problems which clearly posed safety

    9   issues.

   10             64.   Defendants intended to conceal the information.       The September 10, 2019 Detroit

   11   Free Press investigative article which plaintiff has recently learned of establishes that Ford engaged

   12   ill an effort to w'iililiold from its consumers, the valuable information about quality' problems in the

   13   PowerShift Transmissions.      Ford created "talking points' for its dealer network and otherwise

   14   instructed its dealers to advise that the transmission operated "normally." In fact, the opposite was

   15   true.

   16             65.   At the time of sale and throughout the repair eflbrts, Plaintiff had no reason to doubt

   17   that Ford or its dealer was/were acting in good faith and being fully transparent with all pertinent

   18   information.    Further, plaintiff relied on the fact that Ford and the dealership understood the

   19   problems plaintiff was cxpciiciiciiig aiid tliat tlicy were specific to plaintiffs vehicle instead pan of

   20   a widespread inherent product defect that plaintiff has only recently learned was omitted from the

   21   information provided at the lime of sale as well as during each repair visit.

   22             66.   Funher, Defendants, and each of them, deceived Plaintiff by promi.sing that the

   23   subject vehicle would conform to the applicable wairanties, when Defendants knew that the subject

   24   vehicle’s defects could not, in fact, be repaired.

   25             67.   As a direct and proximate result of Defendants’ misrepresentations or omissions of

   26   material fact, Plaintiff has suffered damages, including actual, consequential, and incidental

   27   damages, according to proof

   28


                                                             -15-
                                          rniviPT.AiMT pnp nAiuAnir.s
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 19 of 40 Page ID #:29




    1          68.     Plaintiffs reliance on Defendants' representations with regard to the subject vehicle
    2   was a substantial factor in causing Plaintiffs harm and, therefore. Plaintiff is entitled to rescission
    3   of the Contract, and restitution in an amount according to proof at hearing.
    4   ///

    5   ///

    6   ///

    7   ///

    8   ///

    9   ///

   10   in
   11   ///

   12   ///

   13   ///

   14   m
   15   ///

   16   ///
   17   ///

   18   ///
   19   m
   20   ///

   21   ///

   22   ///
   23   ///

   24   ///

   25   ///

   26   ///

   27   ///

   28   ///


                                                         -16-
                                         rnVIPI.ATTVT FOP nAMAnPS
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 20 of 40 Page ID #:30




    1                                              PRAYER FOR RELIEF

    2              WHEREFORE, Plaintiff prays for judgment against all Defendants, and each of them, as

    3   follows:

    4          A.- For replacement or restitution, at Plaintiffs election, according to proof;

    5          B. For incidental damages, according to proof;

    6          C. For consequential damages, according to proof;

    7          D. For a civil penalty as provided in Song-Bevcrly, in an amount not to exceed two times

    8                the amount of Plaintiff's actual damages;                          '

    9          E. For actual attorney’s fees, reasonably incurred;

   10          F. For costs of suit and expenses, according to proof;

   11          G. For the difference between the value of the Vehicle as accepted and the value the

   12                Vehicle would have had if it had been as warranted;

   13          H. For remedies provided in Chapters 6 and 7 of Division 2 of the Commercial Code;

   14          I.    For pre-judgment interest at the legal rate;

   15          J. For punitive damages according to proof;

   16          K. Such other relief the Court deems appropriate.

   17
        Date; April 27, 2020                                 THElV\RRYLAWFm4
   18

   19

   20                                                   v;
                                                             DA\WN. BARRY, ESQ.
   21
                                                             Attorney for Plaintiff,                      <
   22                                                        BRYAN DEJONG

   23
   24

   25
   26

   27

   28


                                                      -17-
                                           roMPi AIN'T Foi? nAMAr:F.s
  Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 21 of 40 Page ID #:31


                                                                                                    Reserved lor Clerk's File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS;                                                                                         FILED
 Stanley Mosk Courthouse                                                                           Superbf Court of Calfornia
                                                                                                    County of Los Angeles
 111 North Hill Street, Los Angeles, CA 90012
                                                                                                         05/08/2020
                  NOTICE OF CASE ASSIGNMENT                                                    Cats £saeu»>i«Oftar/Ocoa<Cotr
                                                                                            By__      R. Cifton      03<x<iy
                        UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER;

  Your case is assigned for all purposes to the judicial officer indicated below.   20STCV17629

                          THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE               DEPT     ROOM                     ASSIGNED JUDGE                         DEPT             ROOM
   ✓     Mark V. Mooney                    68




    Given lo the PlaintifT/Cross-Complainani/Attomey of Record   Sherh R. Carter, ExeCUtlve Officer / Clerk Of Court

    on 05/08/2020                                                         By R. Clifton                                          j Deputy Clerk
               (Date)
LACIV190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
  Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 22 of 40 Page ID #:32


                                   Instructions for handling unlimited civil cases
The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1,2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards;

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of ser\'ice shall be filed within 90 days.

CROSS-COM PLAI NTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
 Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provislonallv Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV190 (Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 23 of 40 Page ID #:33


                                                                                                    2019-GEN'014-00

                                                                                       FILED
                                                                                Superior Court of Califbrola
   1                                                                               County of lios Angetei
   2                                                                                  MAY 03 2019
   3                                                                        Sbori lUveOincCT/Clerk
                                                                             ^/m^ ,iPepnty
   4
   5
                              SUPERIOR COURT OF THE STATE OF CALIFORNIA
   6
                                     FOR THE COUNTY OF LOS ANGELES
   7
   8   IN RE LOS ANGELES SUPERIOR COURT )                 FIRST AMENDED GENERAL ORDER
       -MANDATORY ELECTRONIC FILING )
   9   FOR CIVIL                        )
  10                                    )
                                        )
  11
  12          On December 3,2018, the Los Angeles County Superior Court mandated electronic filing of all
  13   documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019, the Los
  14   Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex
  15   Unlimited Civil cases by litigants represented by attorneys. (California Rules of Court, rule 2.253(b)0
  16   All electronically filed documents in Limited and Non-Complex Unlimited cases are subject to the
  17   following:
  18   1) DEFINITIONS
  19      a) ^‘Bookmark” A bookmark is a PDF document navigational tool that allows the reader to
  20          quickly locate and navigate to a designated point of interest within a document.
  21      b) ^filing Portal” The official court website includes a webpage, referred to as the efiling
  22          portal, that gives litigants access to the approved Electronic Filing Service Providers.
  23      c) ^‘Electronic Envelope” A transaction through the electronic service provider for submission
  24          of documents to the Court for processing which may contain one or more PDF documents
  25          attached.
  26      d) “Electronic Filing” Electronic Filing (eFiling) is the electronic transmission to a Court of a
  27          document in electronic form. (California Rules of Court, rule 2.250(b)(7).)
  28

                                                              i
                          RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RLINC FOR QVIL
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 24 of 40 Page ID #:34


                                                                                                 20l9<iEN-0t4>00



   1     e) ‘^Electronic Filing Service Provider” An Electronic Filing Service Provider (EFSP) is a
   2        person or entity that receives an electronic filing from a party for retransmission to the Court.
   3        In the submission of filings, the EFSP does so on behalf of the electronic filer and not as an
   4        agent of the Court. (California Rules of Court, rule 2.250(b)(8).)
   5     f) “Electronic Signature” For purposes of these local rules and in conformity with Code of
   6        Civil Procedure section 17, subdivision Cb)(3), section 34, and section 1010.6, subdivision
   7        (b)(2), Government Code section 68150, subdivision (g). and California Rules of Court, rule
   8        2.257, the term "Electronic Signature" is generally defined as an electronic sound, symbol, or
   9        process attached to or logically associated with an electronic record and executed or adopted
  10        by a person with the intent to sign the electronic record.
  11     g) “Hyperlink” An electronic link providing direct access from one distinctively marked place
  12        in a hypertext or hypermedia document to another in the same or di^ereot document.
  13     h) “Portable Document Format” A digital document format that preserves all fonts,
  14        formatting, colors and graphics of the original source document, regardless of the ^plication
  15        platform used.
  16   2) MANDATORY ELECTRONIC Fa,ING
  17     a) Trial Court Records
  18        Pursuant to Government Code section 68150, trial court records may be created, maintained,
  19        and preserved in electronic format. Any document that the Court receives electronically must
  20        be clerically processed and must satisfy all legal filing requirements in order to be filed as an
  21        official court record (California Rules of Court, rules 2.100, et seq. and 2.253(b)(6)).
  22     b) Represented Litigants
  23        Pursuant to California Rules of Court, rule 2.253(b), represented litigants are required to
  24        electronically file documents with the Court through an approved EFSP.
  25     c) Public Notice
  26        The Court has issued a Public Notice with effective dates the Court required parties to
  27        electronically file documents through one or more approved EFSPs. Public Notices containing
  28        effective dates and the list of EFSPs are available on the Court’s website, at www.lacQUft.org.

                                                             2
                      HRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR QVIL
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 25 of 40 Page ID #:35


                                                                                                    20l9-GeN-OI44)0



   1        d) Documents in Related Cases
   2           Documents in related cases must be electronically filed in the eFiling portal for that case type if
   3           electronic filing has been implemented in that case type, regardless of whether the case has
   4           been related to a Civil case.
   5   3) EXEMPT LITIGANTS
   6        a) Pursuant to California Rules of Court, rule 2.253(b)(2), self-represented litigants are exempt
   7           from mandatory electronic filing requirements.
   8        b) Pursuant to Code of Civil Procedure section 1010.6, subdivision (d)(3) and California Rules of
   9           Court, rule 2.2S3(b)(4). any party may make application to the Court requesting to be excused
  10           from filing documents electronically and be pemutted to file documents by conventional
  11           means if the party shows undue hardship or significant prejudice.
  12   4) EXEMPT FILINGS
  13        a) The following documents shall not be filed electronically:
  14           i)     Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant to Code of
  15                  Civil Procedure sections 170.6 or 170.3;
  16           ii)    BondsfUndertaking documents;
  17           lit)   Trial and Evidentiary Hearing Exhibits
  18           iv)    Any ex parte application that is filed concurrently with a new complaint including those
  19                  that will be handled by a Writs and Receivers department in the Mosk courthouse; and
  20           v)     Documents submitted conditionally under seal. The actual motion or application shall be
  21                  electronically filed. A courtesy copy of the electronically filed motion or application to
  22                  submit documents conditionally under seal must be provided with the documents
  23                  submitted conditionally under seal.
  24        b) Lodgments
  25           Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
  26   paper form. The actual document entitled, “Notice of Lodgment,” shall be filed electronically.
  27   n
  28   //

                                                                 3
                          RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RLINO FOR CIVIL
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 26 of 40 Page ID #:36


                                                                                                 2019<GEN-0I4^



   1   5) ELECTRONIC FILING SYSTEM WORKING PROCEDURES
   2     Electronic filing service providers must obtain and manage registration information for persons
   3     and entities electronically Eling with the court.
   4   6) TECHNICAL REQUIREMENTS
   5     a) Electronic documents must be electronically filed in PDF, text searchable format when
   6        technologically feasible without impairment of the document's image.
   7     b) The table of contents for any filing must be bookmarked.
   8     c) Electronic documents, including but not limited to, declarations, proofs of service, and
   9        exhibits, must be bookmarked within the document pursuant to California Rules of Court, rule
  10         3.1110(f)(4). Electronic bookmarks must include links to the first page of each bookmarked
  11         item (e.g. exhibits, declarations, deposition excerpts) and with bookmark titles that identify the
  12        bookedmarked item and briefly describe the item.
  13     d) Attachments to primary documents must be bookmarked. Examples include, but are not
  14         limited to, the following:
  15         i)    Depositions;
  16        ii)    Declarations;
  17        iii) Exhibits (including exhibits to declarations);
  18        iv) Transcripts (including excerpts within transcripts);
  19         v)    Points and Authorities;
  20         vi)   Citations; and
  21        vii) Supporting Briefs.
  22     e) Use of hyperlinks within documents (including attachments and exhibits) is strongly
  23         encouraged.
  24     f) Accompanying Documents
  25        Each document acompanying a single pleading must be electronically filed as a separate
  26         digital PDF document.
  27     g) Multiple Documents
  28         Multiple documents relating to one case can be uploaded in one envelope transaction.
                                                             4
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FlUNC FOR CIVIL
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 27 of 40 Page ID #:37


                                                                                                 2019*GEN'0|4-00



   1     h) Writs and Abstracts
  2         Writs and Abstracts must be submitted as a separate electronic envelope.
   3     i) Sealed Documents
  4         If and when a judicial officer orders documents to be filed under seal, those documents must be
   5        filed electronically (unless exempted under paragraph 4); the burden of accurately designating
   6        the documents as sealed at the time of electronic submission is the submitting party’s
   7        responsibility.
   8     j) Redaction
   9        Pursuant to California Rules of Court, rule 1.201. it is the submitting party’s responsibility to
  10        redact confidential information (such as using initials for names of minors, using the last four
  11        digits of a social security number, and using the year for date of birth) so that the information
  12        shall not be publicly displayed.
  13   7) ELECTRONIC FILING SCHEDULE
  14     a) Filed Date
  15        i) Any document received electronically by the court between 12:00 am and 11:59:59 pm
  16            shall be deemed to have been effectively filed on that court day if accepted for filing. Any
  17            document received electronically on a non-court day, is deemed to have been effectively
  18            filed on the next court day if accepted.   (California Rules of Court, rule 2.2S3(b)(6); Code
  19            Civ. Proc. § 1010.6(b)(3).)
  20        it) Notwithstanding any other provision of this order, if a digital document is not filed in due
  21            course because of: (1) an interruption in service; (2) a Uansmission error that is not the
  22            fault of the transmitter, or (3) a processing failure that occurs after receipt, the Court may
  23            order, either on its own motion or by noticed motion submitted with a declaration for Court
  24            consideration, that the document be deemed filed and/or that the document’s filing date
  25            conform to the attempted transmission date.
  26   8) EX PARTE APPLICATIONS
  27     a) Ex parte applications and all documents in support thereof must be electronically filed no later
  28         than 10:00 a.rtL the court day before the ex parte hearing.

                                                         5
                         RRST AMENDED GENERAL ORDER R£ MANDATORY ELECTRONIC RUNG FOR CIVIL
                                                                                                                   f
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 28 of 40 Page ID #:38


                                                                                              2019-GEN<014-00



   1     b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the
   2        day of the ex parte hearing. A printed courtesy copy of any opposition to an ex parte
   3        application must be provided to the court the day of the ex parte hearing.
   4   9) PRINTED COURTESY COPIES
   5     a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must
   6        be delivered to the courtroom by 4:30 p.m. the same business day the document is efiled. If
   7        the efiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom
   8        by 10:00 a.m. the next business day.
   9     b) Regardless of the time of electronic filing, a printed courtesy copy (along with proof of
  10        electronic submission) is required for the following documents:
  11         i)   Any printed document required pursuant to a Standing or General Order;
  12        ii)   Pleadings and motions (including attachments such as declarations and exhibits) of 26
  13              pages or more;
  14       iii)   Pleadings and motions that include points and authorities;
  15        iv)   Demurrers;
  16        v)    Anti-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
  17        vi)   Motions for Summary Judgment/Adjudication; and
  18       vii)   Motions to Compel Further Discovery.
  19     c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of
  20         additional documents. Courtroom specific courtesy copy guidelines can be found at
  21         www.lacouri.org on the Civil webpage under “Courtroom Information."
  22   10) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS
  23     a) Fees and costs associated with electronic filing must be waived for any litigant who has
  24         received a fee waiver. (California Rules of Court, rules 2.253(b)0.2.258(b), Code Civ. Proc. §
  25         1010.6(d)(2).)
  26     b) Fee waiver applications for waiver of court fees and costs pursuant to Code of Civil Procedure
  27         section 1010.6, subdivision (b)(6), and California Rules of Court, rule 2.252(f), may be
  28         electronically filed in any authorized action or proceeding.

                                                        6
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RUNG FOR CIVIL
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 29 of 40 Page ID #:39


                                                                                                   20l9.GEN-0i4^0



   1   11) SIGNATURES ON ELECTRONIC FILING
   2      For purposes of this General Order, all electronic filings must be in compliance with California
   3      Rules of Court, rule 2.257. This General Order applies to documents filed within the Civil
   4      Division of the Los Angeles County Superior Court.
   5
   6          This First Amended General Order supersedes any previous order related to electronic filing,
   7   and is effective inunediately, and is to remain in effect until otherwise ordered by the Civil
   8   Supervising Judge and/or Presiding Judge.
   9
  10   DATED: May 3.2019             <               ^ t                  —dc
                                                             KEVIN C. BRAZILE
  11
                                                             Presiding Judge
  12
                                                     y
  13
  14
  IS
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                               7
                         RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONtC RUNG FOR C3VIL
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 30 of 40 Page ID #:40                          )




                                       VOLUNTARY EFFflCIENT LmiGATlON STIPULATIONS



           im
              y(SSSSS'>s.

                                           The Early Organizational Meeting Stipulation. Discovery
                                       Resolution Stipulation, and Motions in Limine Stipulation are
         Superttf Court of Colttomla
         Coontp of Los Anaatoo         voluntary stipulations entered into by the parties. The parties
                                       may enter into one, two, or all three of the stipulations;
                                       however, they may not alter the stipulations as written,
                                       because the Court wants to ensure uniformity of appllc^on.
         Les Ai^las Ceusiiy
         Bbt AosoctBUon                These sUputations are meant to encourage cooperation
         mrOBtlcofiactlon
         LosAnealet Ceimty             between the parties and to assist In resolving Issues in a
         Baf ABBocbUqn tabor oftd
         cmptoifBioirtLiiwssctioo      manner that promotes economic case resolution and judicial
                                       efficiency.

         1         * >0
                 4t u; ^•r**?*

        Conaiant fittomsfa
                                           T7ts    foihwfng organ/zef/ons endorse         the   goat of
        Aasoelctlan of Loo Ansalos
                                       promoting efficiency in litigation and ask that counsel
                                       consider using these stipulations as a voluntary way to
                                       promote communications and procedums among counsel
         ■B
                          ^4.          and with the court to fairly resolve issues in their cases.

                                       <S>^Lo5 Angeles County Bar Association Utigatlion Section^
        SouUnmCaliremtB
        PabeaoCouttaeJ

                                                   ^ Los Angelles County Bar AssocBatton
                                                     Labor and Employmertt Law Section^

        AaoedallBfier
        BuahicaoTrtar Lewyqra
                                          ^Consumer Attorneys Associatton of Los Angeles^




              ■
                                                  ^Southern CaBIfomta Defense Counsel^
        m
                                                  OAssociation of Business Trial Lawyers^

       CaBonrla Etnptojfisont
       icwyenAssaolBSon
                                           <^Cafifomla Employment Lawyers Association^


          ucrv230oewi
          LASC              4*11
          rwOplhmarUse
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 31 of 40 Page ID #:41




       Bu4**4<nAiitef ancRBttDa»«pir«tti<2uT «ncsuar                  HoitaanNutout              noOM ■« CM • f k IMV




              TE1EPKON6NO:                             Fax no. tOpilfl>u]|;
       94MlLA00ReSS(0p<ansl): '
         ATTCtaffiy ^ iKaaafc
       SUPERIOR COURT OF CALIFORMtA. COUMTY OF I QS AWfiPfl PR
       couxmousaAaoRsss: " ' '  —••
       nMtmff;




                                                                                        CASeMUUBEA.*
                       STJPULATIOM - DISCOVERY RESOLUTION

           l^ls stipulation Is IntoncSadl to provide a ta&t and informal resolution of discovery issues
           (hroush limited paperwork and an informal conference with Ihe Court to aid In the
           resolution of the Issues.

           The parties agree that:

            1. Prfof to the discovery cut-offin this acllon, no discovery motion shall be filed or heard unless
               (he moving party first makes a written request for an Ir^formal Discovery Conference pursuant
               to Ihe terms of this sliputatJon.

           2. At the Inforrnat Discovery Conference the Court will consider the dispule presented by parties
              and detarmine lather it can be resolved informally. Nothing sol forth herein will preclude a
              party from making a record at the conclusion of an Informal Discovery Conference, either
              oraHy or In wriling.

           3. Following a reasonable and good faith attempt at an Informal resolution of each Issue to be
              prMBduT^* °            request an Informal Discovery Conference pursuant to the following


                    a. The party requesting the Informal Discovery Conference will:

                       1.    FHe a Request for Informal Discovery Conference with the clerk's office on the
                             approved form (copy attached) and deliver a courtesy, conformed copy to Ihe
                             assigned department;

                      ti.    Include a brief summary of the dispule and specify the relief requested; and

                     HI.     Serve Ihe opposing parly pursuant to any authorized or agreed method of serwee
                             that ensures that tha opposing party receives the Request for Informal Discovery
                             Conference no later than the next court day following tha filing.

                   b. Any Answer to a Request far Informal Discovery Conference must:

                       I.    Also be filed on the approved form (copy attached);

                      II.    Include a brief ^mmary of why the requested relief should be denied;
          UAOVOtttnsM
          lASCAppmvodCM/tl
          r<vOoUi^Usd                      STIPULATION - DISCOVERY RESOLUTION
                                                                                                             r>D9a I efS
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 32 of 40 Page ID #:42




         ptfiu imx




                     IQ.   Be filed wfthin two (2) court days of receipt of (he Request: end

                     iv.   Be served on the opposing party pursuant io any authorized or agreed upon
                           method of service (hat ensures tl^t ttte opposing party recetves the Answer no
                           later than the next court day following the filing.

             c. No other pleadings, including but not HmUed to exhibits, declaraUons, or attachments, will
                be accepted.

             d. if the Court has not granted or denied the Request for Informal Discovery Conference
                within ten (10) days following the Htlng of the Request, then it shall be deemed to have
                been denl^. If the Court acts on tha Request, the parties wdl be notified vrhelher the
                Request for Informal Discovery Conference has been granted or denied and. If granted,
                the date and time of the Informal Discovery Conference, which must be within twenty (20)
                days of the filing of (he Request for Infomial Discovery Conference.

             e. if (he conference Is rtol held within twenty (20) days of the filing of the Request for
                Informal Dtscovery Conference, unless axterided by agreement of (ha parties and the
                Court then (he Request for (he Inform^ Discovery Conference shall be deemed to have
                been denied at that time.

         A. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
            without the Court having acted or (c) the tnformat Discovery Conference is concluded without
            resolving the dispute, then a party may Rte a discovery motion to address unresolved issues.

         5. The parlies hereby further agree lhal the time for making a motion to compel or other
            dtscovery motion Is (oiled from the dale of filing of the Request for Informal Discovery
            Conference until (a) Ihe request is denied or deemed denied or (b) twenty (20) days after the
            Rtlng of the Request for Informal Discovery Conference, whichever Is earlier, unless extended
            by Order of the Court.

             (t is the understanding and Intent of the parties that this stipulation shall, for each discovery
             dispute to which il applies, conslituta a writing memorializing a “spedfic later dale to which
             (ha propounding [or demanding or requesting} party and the responding party have agreed in
             writing,'’ within the meaning of Code Civil Procedure secllons 2030.300(c). 2031.320(c). and
             2033.290(0).

         6. Nothirtg herein will predude any party from applying ax parte for ^proprtate relief. Including
            an order shortening time for a motion to be heard concerning discovery.

         7. Any party may terminate this stipulation by giving twenty-one (21) days notice of Intent to
            temilnate the stipulation.

         8. References to “days' mear^ calendar days, unless othanvise noted. If the date for perfonning
            any act pursuant to (his stipulation fails on a Saturday. Sunday or Court holiday, (hen (he time
            for performing (hat act shall be extended to Ihe next Court day.



         UCfV036(nsw)
         LASCAppfDved (Mill          STflPULATION - DISCOVERY RESOLUTION
                     Usa                                                                             Page 2 e( 3
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 33 of 40 Page ID #:43




         l#OiniOt£




         The folFowing parties stipulate:

         Dale:
                                                          >
                      (TYPE OR PRlMT rUAtE)                             (AtlOftNcV FOR
         Date:
                                                          >
                      (TYreonPRirnNA.\e)                               (AnORHEY FOR MFerO^ffll
         Dale:
                      (TYPE on PRINT NAUEl                             lATfOftr*ev FOR DEFEMQAJUJ
         Date:
                                                          >
                      {TYPE on PRMT NAAIE)                             (AnORKEV FOR OEPENQAMT)
         Data:

                      (TYPE on PRMT NAfuE)                      {AnORKErF(UI
         Date:
                                                          >
                      (TYPE OR PRMT NAME)                       (ATTCRNEV FOR
         Date:
                                                           >•
                      nvP& OR PRim' NAME)                       (ArroR«£r FOR




         LACIVOS{new)
         LASCAppnvod 04/11             STiPULATION - DISCOVERY RESOLUTION
         ForOp&^Usa                                                                                 Paoa 3 a! 3
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 34 of 40 Page ID #:44




         AlOlUQSftt9ATTCSWSVfifl#Aftrvw 1 MW ArtOMf                  fTAttUPlOetfA




              mfiPHo»iENO.:                           FAX NO. (OplteRaV
       e-mm.Aoottess (Optotti):
         ATTCUBgVfOa Otoart:
       SUPERIOR COURT OF CALIFORWIA. COUMTY OP LOS
      coumHqtfMAPQHesi:                        '           i . . ■                   _

      ^wfwT
      UbFENIUHT;


                                                                                         CmEkmZm;
               STIPULATIOW - EARILY ORGANIZATIONAL MEETING

          TJIs slipulaUon Is intended to encourage cooperation among the parties at an early stage In
          the litigation and to assist the parttee in efflcieitt case resolution.
          The parties agree that:

          1. The parties commit to conduct an Initial conferarwo (in-person or via teleconference or via
             vWeoconference) wilhln 15 days from the dale this stipulation (s signed, to discuss and consider
             wnefner thars can be agreement on the following-.

               a. Ara motions to challenge the pleadings necessary? If the issue can be resolved by
                  amend^nt as of right, or if the Court would allow leave to amend, could an ameitded
                  complaint resolve most or all of the Issues a demurrer might othenvise r^se? If so. the parties
                  agree (o work through pleading issues so that a demurrer need only raise Issues they cannot
                  resdve. Is the Issue that the defendant se^s to raise amerrable to resolution on demisrer. or
                  wuid some other type of motion be preferable? Could a votunlary targeted exchange of
                  documents or Information by any party cure an uncertainty to the pleadings?
               b. Initial mutual exchanges o? documents at the 'core’ of the Btigatton. (For exampte. In an
                  employmanl case, the emptoymenl records, personnel file arwl documents relating to the
                  conduct In question could be considered ’core.* In a personal Injury case, an Incident or
                  ponce report, medical records, arrd repair or maintenance records could be considered
                   core.’);

               c. Exchange of names and contact Information of witnesses;

               d.       Insurance agreement that may be available to satisfy part or ail of a judgment or to
                    indemnify or reimburse for payments made to satisfy a judgment;

               e. Exchange of any other Information that mlghl be helpful to facBitale understandtog, handltog,
                  or resohiUon of the case to a manner that preserves ob^Uons or privileges by agreement

               f. (^ntfolllng Issues of law that. If resolved early, will promote etTicierKy and economy In olher
                  phases of the case. Also, when and how such Issues can be pxeseirted lo the Court;

               g. Whether or when the case should be scheduled with a setttemenJ olficer. wte! dtecovery or
                  court ruOrvg on legal issues is reasonably required to make selltement dlscusskins meantogful,
                  artd whether the parties wish lo use a slltlr^         or a private mediator or other options as
         LACIV229 (Rsv 02/15}
         LASC Approved 04/11
         FerOplh^ Uso
                                    STlPULATiON - EARLY ORGANIZATIONAL MEETING
                                                                                                          Pago 1 etZ
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 35 of 40 Page ID #:45




                 tnu




                       cSscussed in the ‘’Aflemalive Dispute Resofuticn (ADR) Information Package' served with fhe
                       complaint:

                 h. Computation of damages, Irwliidlng documents, not prtvileged or protected from disclosure, on
                    which such computation Is based;

                 i.    Whether the case is suitable for the Expedited Jury Trial procedures (see infonnaUan ai
                       wwwJBcourtora under 'Crwr and then under "Geneml /nformallon").
          2.           The lime for a defending party to respond to a complaint or cross-complaint w(I! be extended
                       to                         for the compfaint, and                             for (he cross-
                                   |»«£RT 0A16I                                     (MSEFTT OSTC)
                       complaint, which is comprised of the 30 days to respond under Government Code § 68816(0),
                       and the 30 days permitted by Cods of Ch/ll l^ocedura section 1054(a), good cause having
                       been found by the Civil Supervising Ju<^e due to the case management benefits provided by
                       IWs Sb’pulation. A copy of the General Order can be found at www.faeourf.oro under “CMT.
                       click on “Ganara} informBtlon'". then click on 'Vofunfary Efficient Litigation SUpulBtian5\
         3.            The parlies wDl prepare a joint report titled 'Joint SIstus Report Pursuant to Initial Conference
                       and Early Orgardzatlonat Meeting Stipulation, and if desired, a proposed order summarizing
                       results of therr meet and confer and advising the Court of any way it may assist the parties'
                       efficient conduct or resolution of the case. The parlies shell attach the Joint Status Report to
                       the Case Management Conference statement, and file (he documents when the CMC
                       statement is due.
         4.            References to 'days* mean calendar days, unless otherwise noted. If the date for performing
                       any act pursuant to (hb sUpulatlon falls on a Saturday, Sunday or Court holiday, then Ihe time
                       for paiformlng that act shall be extended to tfie next Court day
         The foltowfng parties stipulate:
         Deto:
                                                                        >
                         (TYPE OR PRINT NMME)                                       (ATTORNEY FOR PLAWTIFF)
         Dale
                               »
                                                                        >
                         (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
         Dale:
                                                                        >
                         fTYPE OR PRINT NAME)                                      (ATTORNEY FOR OEFENOANT)
         Dale:
                                                                        >
                         (TYPE OR PRINT NAME)                                      (ATTORfCY FOR DEFENDANT)
         Oala:
                                                                        >
                         (TYPE OR PRINTNAME)                                  (ATTORNEY FOR
         Oete:
                                                                        >
                         (TYPE OR PRINTNAME)                                  (ATTORNEY FOR                         )
         Date;
                                                                        >
                         (TYPE OR PRINT NAME)                                (ATTORNEY FOR                          J

        tACIV 229 {Rdv 02/15)
        LASCAasreved 04/11             STTOLATIOM - EARLY ORGAMIZATIOMAL MEETIWG                               Fags 2012
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 36 of 40 Page ID #:46




      •ottSfMiUBstatf *nesKir(Mf>Mm«iioui ino^wcrr                                    lltnBUaAdlSrB                                            IMOw'4rbtte9




               TOfiPKaNS NO.-                                              PAKNO tOpOBNl};
       E-MML ADDRESS (Optoui);
          ATTOWKEr POH
       SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
      COORFKOud^ ADDRESS:'        ''       .............................       "              '       ------------------------

      PuwKTar;

      OEFENDAMT.


                                                                                                                                 CAUUUUOW
                          9NFORiViAL DISCOVERY CONFERENCE
                    (pursuant lo Ihe Dlscovefy ResoluUon SUpulallon of tha parties!____
           1. This (locumenl relates to:
                 P       Request for Inlormai Discovery Conference
                       □ Answer to Request for Informal Otscovery Conference
           2. Deadline for Court to decide on Reouest:                     (Insert rtalD                                         (0 celenDv days (Qil9v<tna fOng el
                  ttM ReQMUO

           3. Deadline for Court lo hold informal Discovery Conference:                                                                    (Insert data 20 cs^andax
                  dgya taOcANUig rains of (ho nsquoU).

           4. For a Request for Informal Discovery Conference, briefly describe tha nature of the
              dlacovery dispute, including the facts and legal arguments at issue. For an Answer lo
              Request for informal Discovery Coroferonce, briefly doecribo why the Court should deny
              the requested discovery, Including the facts and legal arguments at Issue.




              (




          LAOV (S4 {R9W)
          LASC Agpmvad (M/n                     INFORMAL DISCOVERY CONFERENCE
          ForOpUi^Uss                     (pursuant lo the Discovery Resolution Stipulation of the parlies)
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 37 of 40 Page ID #:47




       noa ua ittMu* tf AnoSKCTeg PMiT anicM «nai>a>                   SltltOtaWMHB                                            p •*<■«   • n> Mw




                   TEIEPKOMSNO.:                       FAX NO (OfOesf):
       e-tuAwaass (0p(i9s>):
          ATTOHNSY fM ftUwct:
       SUPERtOR COURT OF CALIFORNIA. COUNTY OF LOS ANGEHES
       COURTMOUSE AOOjSSi';'                      ‘        ---------------------------------------------------------

       PLAWTlPf;

       CeFEHOAfiT:


                                                                                                                       CAUMJUtKfl
                     STIPULATJOM AND ORDER - MOTIONS IN LIMINE


            This stipulation is Intanded to provide fast and informal resolution of evidentiary
            issues through diligent efforts to define and discuss such issues and limit paperwork.

            The parties agree that:
            1. At least             before Ihe linal status conference, each party will provide ail other
               pa^es with a list containing a one paragraph ewplanation of each proposed motion in
                       Each one paragraph expianaUon must identify the sut^tance of a single proposed
               motion In limine and the grounds for the proposed motion.

           2. The parties thereafter will meet and confer, either in person or via teleconference or
              videoconference, concerning all proposed motions in limine. In that meet and confer fta
              parties win determine:

                a. \Aftether Ihe parlies can stipulate to any of the proposed motions. If the parties so
                   stipulate, they may file a sf jpulation and proposed order with Ihe Court.

                b. tAAielher any of the proposed motions can be briefed and submitted by means of a
                   short joint statement of Issues. For each motion which can be addressed by a short
                   join! statement of Issues, a short joint statement of issues must be filed with the Court
                   10 days prior to the final status conference. Each side’s portion of the short joint
                   statement of Issues may not eMceed three pages. The parties will meet and confer to
                   agree on a date and manner for exchanging the parties’ respective portions of the
                   short joint statement of issues and the process for filing the short joint statement of
                   issues.

           3. AH proposed motions in limine that are not either the subject of a stipulation or briefed via
              a short jofnl statement of issues will be briefed ar«i filed In accordance with the Catifomia
              Rules of Court and the Los Angeles Superior Court Rules.



          LAavorS (naw)
          LASC         04/11          STIPULATION AND ORDER - MOTIONS IN UMINE
          For OpUo^l Um
                                                                                                                                         Pogo 10/2
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 38 of 40 Page ID #:48




          tKSat mif                                                  c^mirtciA




          The following parties stipulate:
          Date;

                      {TYPE OR PRINT NAME)                       {ATTORNEY FOR PLAINTIFF)
          Dale:
                                                       >
                      {TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
          Date:
                                                       >
                      (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
          Date:
                                                       >
                      (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
         Dale;
                                                       V
                      (TYPE OR PRINT NAME)                  (ATTORNEY FOR                       )
         Dele:
                                                       >
                      (TYPE OR PRINT NAME)                  (ATTORNEY FOR                       J
         Dale
                                                       >
                      (TYPE OR PRINT NAME)                  (ATTORNEY FOR                       J

         THE COURT SO ORDERS.

           Dale:
                                                                     JUDICIAL OFFICER




         LACWOrSlRew)
         LASC Apfuoved IN/I}   STIPULATIOW AMD ORDER - MOTIONS fiN LIMINE               Pogw J qI2




                                                                                            1
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 39 of 40 Page ID #:49



  A                    Superior Court of California, County of Los Angeles




                        must serve this ADR Information Package bn any new parties narned to the action kS
 with the'cTo's^c6mplaiht.'^ii/^,v%''^'‘L^ ;(. " '*r^-»      ^




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
   •    Saves Time: ADR is faster than going to trial.
   •    Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
   •    Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
   •    Reduces Stress/Protects Privacy; ADR is done outside the courtroom, in private offices, by phone or online.

Disadvantages of ADR
   •    Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
   •    No Public Trial: ADR does not provide a public trial or a decision by a judge or Jury.

Main Types of ADR:

   1.   Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
        settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

   2.   Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
        strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
        acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                Mediation may be appropriate when the parties
                  • want to work out a solution but need help from a neutral person.
                  • have communication problems or strong emotions that interfere with resolution.
                Mediation may not be appropriate when the parties
                  • want a public trial and want a judge or jury to decide the outcome.
                  • lack equal bargaining power or have a history of physical/emotional abuse.



   LASC CIV 271 Rev. 01/20
   For Mandatory Use                                                                                                     1
Case 2:20-cv-08717-AB-PVC Document 1-2 Filed 09/23/20 Page 40 of 40 Page ID #:50




    3.   Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
         person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
         trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
         Information about arbitration, visit httD://www.courts.ca.gov/proerams»adr.htm

    4.   Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
         date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
         make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
         a settlement. For information about the Court's MSC programs for civil cases, visit
         http://www.lacourt.org/divlsiQn/givil/cinnd7 asDx



Los Angeles Superior Court ADR website: http.7/www.lacourt.org/division/civil/CI0109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm



LASC CIV 271 Rev. 01/20
For Mandatory Use



                                                                                                                             2
